IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STEVEN-KYLE CREWS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0793

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 4, 2016.

An appeal from an order of the Circuit Court for Baker County.
Mark W. Moseley, Judge.

Steven-Kyle Crews, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.